CaSe: 1216-Cr-00236-PAG DOC #Z 69 Filed: 10/05/18 l Of 12. Page|D #Z 858

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA : CASE NO. 1:16 CR 236
Plaintiff JUDGE PATRICIA A. GAUGHAN
Vs. o
ADAM LIBBEY-TIPTON SENTENCING MEMORANDUM

Defendants

NoW comes the Defendant, Adam Libbey-Tipton, by and through his duly authorized
attorney, William T. McGinty, and hereby Submits the attached sentencing memorandum and

attachments for the court‘s consideration

Respectfnlly submitted,

\S\ William T. McGintv

WILLIAM T. McGINTY (0009285)
McGINTY, HILOW & SPELLACY
The Rockefeller Building, Suite 1300
614 West Superior Avenue

Cleveland, Ohio 441 13-1306

Phone: (216) 344-9220

Fax: (216) 664-6999

COUNSEL FOR DEFENDANT
ADAM LIBBEY-TIPTON

CaSe: 1216-Cr-00236-PAG DOC #Z 69 Filed: 10/05/18 2 Of 12. Page|D #Z 859

M

On July 27, 2016, the Court named the Defendant, Adam Libbey-Tipton, in a two-count
Indictment, and on January 18, 2017, the Court filed a three-count Superseding Indictment. Count
One charged Receipt of Visual Depictions of Minors Engaged in Sexually Explicit Conduct, in
violation of 18 U.S.C § 2252 (a)(2) and 2252(b)(1), Count Two charged Access with Intent to
View Child Pomography, in violation of 18 U.S.C. § 2252(b)(2), and Count Three charged
Possession of Child Pomography, in violation of 18 U.S.C. § 2252(A)(4)(B). On June 29, 2018,
a jury found Adam guilty of all three counts. On August 29, 2018, the U.S. Pretrial Services and
Probation Office in the Northern District of Ohio issued its Presentence Investigation Report (PSI).

The report set a Base Offense Level of Twenty-Two (22). Two (2) points were added
because the material involved a prepubescent minor or a minor who had not attained the age of
twelve (12). Five (5) points were added because Defendant engaged in a pattern of activity
involving the sexual abuse or exploitation of a minor. Five (5) points were added because the
offense involved six-hundred (600) or more images. Four (4) points were added because the
offense involved material that portrayed sadistic or masochistic conduct or other depictions of
violence. Two (2) points were added because offense involved the use of a computer or an
interactive computer service for the possession, transmission, receipt, or distribution of the
material or for accessing with intent to view the material Additionally, two (2) points were
subtracted because the Defendant’s conduct was limited to the receipt or solicitation of material
involving the sexual exploitation of a minor, and the Defendant did not intend to traffic in, or
distribute, such material The result is a Total Offense Level of Thirty-Eight (3 8), and a criminal

history category of II, for which the guideline imprisonment range is two-hundred and sixty-two

CaSe: 1216-CI’-00236-PAG DOC #Z 69 Filed: 10/05/18 3 Of 12. Page|D #Z 86O

(262) to three-hundred and twenty-seven (327) months, with probation, supervised release, and
associated fines/restitution

The United States Supreme Court held that the Sentencing Guidelines set forth by the
United States Sentencing Commission are advisory. United States v. Booker, 543 U.S. 220 (2005).
Acoordingly, the Court typically uses a three-step process in determining what sentence to impose
upon a defendant First, the Court determines the proper advisory guidelines range. Gall v. United
States, 552 U.S. 38, 49 (2007). Next, the Court will determine whether any departures from the
advisory Guidelines range apply. United States v. Phelps, 366 F.Supp.2d 580, 586 (E.D. Tenn.
2005). In doing so, the Court considers arguments and motions filed by the parties for upward or
downward departures under the Guidelines or the Sentencing Commission’s policy statements. 18
U.S.C. § 3553(a)(4), (5). The Court must then identify the appropriate sentence in light of the
factors set forth in 18 U.S.C. § 3553(a). Phelps, 366 F.Supp.2d at 586. This determination is based
on “an individualized assessment based on the facts presented.” Gall, 128 S.Ct. at 597. The Court
may either impose a sentence within the applicable Guidelines range, if such sentence is consistent
with the Court’s consideration of the factors laid out in 18 U.S.C. § 3553(a), or it may impose a
non-Guideline sentenoe.

As has been pointed out by numerous courts, including some in the Sixth Circuit, the
Sentencing Guidelines for child pomography, found in § 2G2.2, are not the product of the
Sentencing Commission’s professional staff and empirical evidence. United States v. Stern, 590
F.Supp.2d 945, 960 (N.D. Ohio 2008). Instead, Congress has repeatedly and without empirical
analysis amended the Sentencing Guidelines to increase the penalties for child pornography
offenses. U.S. v. McElheney, 630 F.Supp.2d 886, 892 (E.D. Tenn. 2009). As the court held in

McElheney, “[D]espite increasing deviations from the child pornography Guidelines, the

CaSe: 1216-CI’-00236-PAG DOC #Z 69 Filed: 10/05/18 4 Of 12. Page|D #Z 861

Commission cannot take into account these deviations and revise the Guidelines to account for the
reasons for the deviations This has led in part to the Guidelines no longer being descriptive or
predictive.” Id., at 893.

In child pornography cases, courts have increasingly imposed sentences below the
recommended Guideline range. In 2011 for example, federal courts nationwide imposed sentences
below the Guideline range in sixty-six (66) percent of cases. United States v. Marshall, 870
F.Supp.2d 489, 491 (N.D. Ohio, 2012). In addition, a recent study conducted in the Northem
District of Ohio shows that nearly 40 percent of the Sentences for child pornography offenses
within the District were below the Guideline range. United States v. Syzmanski, 2009 WL 1212252
at *2 (N.D. Ohio, Apr. 30, 2009). Further, a 2010 survey of federal judges conducted by the United
States Sentencing Commission showed that approximately seventy (70) percent of the federal
bench considered the current sentencing regime for child pornography possession and receipt cases
to be too severe, and over seventy (70) percent believed the mandatory minimum in receipt cases
was too high. See U.S. Sentencing Comm’n, Results
of Survey of United States District Judges, at 5 and 11 (2010), available at:
http://www.ussc.gov/Research/Research_'_Projects/Surveys/O100608_Judge_Survey.pdf.

Variances from the Guideline range in child pornography cases are striking, with some
courts imposing probationary sentences even though the Guidelines recommend significant prison
terms. See United States v. Autery, 555 F.3d 864, 867-68 (9th Cir. 2009) (affirming probationary
sentence when Guideline range was 41 to 51 months). Some courts have also imposed sentences
that were well below the bottom of the Guideline range. For example, in United States v. Stall,
581 F.Sd 276 (6th Cir. 2009), the Court upheld the District Court’s sentence of one day in prison

and ten years of Supervised release for a defendant convicted of possession of child pornography

CaSe: 1216-CI’-OO236-PAG DOC #Z 69 Filed: 10/05/18 5 Of 12. Page|D #Z 862

In Marshall, the Court observed that the high rate of variances from the Guideline range
“can be explained by the belief that tough sentences in these cases are punishing a defendant for
something he or she has not yet done_and may never do_actual contact with children.”
Marshall, 870 F.Supp.2d at 491. As the Court further pointed out, under the Guidelines, “some of
the recommended sentences for viewers can, with enhancements, be higher than those for actual
predators.” Ia'. In the instant case, some of the specific offense characteristics that operate to
increase the Defendant’s recommended sentence are present in nearly every case and therefore no
longer operate to differentiate offenders based on the seriousness of their crimes.

For example, the Defendant’s recommended Guideline sentence was increased by four
points because the material portrayed sadistic or masochistic conduct or other depictions of
violence. This enhancement applies even if “the judge-is certain that the offender had no intention
of receiving or possessing such material.” Marshall, 870 F.Supp.2d at 495. A single file can trigger
this enhancement Id. In Marshall, the Court held that this enhancement “fails to identify and
differentiate those with a penchant for deviant conduct from the less-culpable offenders. This is so
because sadistic and masochistic conduct is defined broadly, and applies to any image that is likely
to cause physical or emotional pain_even if no evidence of such pain or cruelty exists.” Ia’. In
2012, this enhancement applied to 71 .2 percent of cases. United States Sentencing Commission,
Use of Guidelines and Specifz`c Offense Characteristicst Fiscal Y ear 201 7 , at page 45, available
at https://Www.ussc.gov/Sites/default/files/pdf/research-and-publications/federal-sentencing-
statistics/guideline-application-frequencies/201 7/Use_of_SOC_Guideline_B ased.pdf (hereafter
referred to as “USSC Offense Characteristics Report”).

The Defendant also received a five-point enhancement because the offense involved 600

or more images. As the Marshall Court observed, this is a shockingly low cap, as each short video

CaSe: 1216-CI’-OO236-PAG DOC #Z 69 Filed: 10/05/18 6 Of 12. Page|D #Z 863

clip can contain as many as 75 images. Marshall, 870 F.Supp.2d at 494. Further, this enhancement
applies in 74.7 percent of cases. USSC Ojj‘ense Characteristics Report, at 46.

In addition, the Defendant received two points because the material involved a
prepubescent minor-an enhancement that applies in 94.1 percent of cases. USSC Oyj'ense
Characteristics Report, at 45. The fact that these enhancements apply in the vast majority of child
pornography cases operates to diminish their effectiveness, as they are essentially arbitrarily
increasing the sentence of each and every child pornography offender, leading to extremely high
sentences After taking all of this information into consideration, the Marshall Court held that the
Guidelines did not deserve controlling weight, and it instead applied the general sentencing factors
laid out in 18 U.S.C. § 3553(a). The Defendant urges this Honorable Court to do the same.

The Court added two more points to the Defendant’s Guideline sentence because the
offense involved the use of a computer. As the Marshall Court observed, when the use of a
computer enhancement Was first introduced, only 28 percent of offenders used computers.
Marshall, 870 F.Supp.2d at 494. Currently, nearly 95.7 percent of offenders use a computer,
meaning this enhancement applies in nearly every child pornography case. USSC O]j”ense
Characteristics Reporl, at 46. Further, the enhancement “fails to distinguish defendants who are a
threat to the community from those who are not, as the ‘empirical data does not show that using a
computer. . .is a more serious or culpable offense than viewing the same images if they had been
received by another medium such as through the mail.”’ Marshall, 870 F.Supp.2d at 494, quoting
Troy Stabenow, A Method for Careful Study.' A Proposalfor Reformz'ng the Chz'la’ Pornography
Guidelines, 24 FED. SENT’G REP. 2, 122 (2011).

Under 18 U.S.C. § 3553(a), sentencing courts must consider seven factors when sentencing

a defendant:

CaSe: 1216-CI’-OO236-PAG DOC #Z 69 Filed: 10/05/18 7 Of 12. Page|D #Z 864

(1) the nature and circumstances of the offense and the history and characteristics of the

defendant;
(2) the need for the sentence imposed-
(A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense;

(B) to afford adequate deterrence to criminal conduct;

(C) to protect the public Hom future crimes of the defendant; and

(D) to provide the defendant with needed educational or vocational training, medical care, or
other correctional treatment in the most effective manner.

(3) the kinds of sentences available;

(4) the sentencing range established by the guidelines;

(5) any pertinent policy statements issued by the Sentencing Commission;

(6) the need to avoid unwarranted sentencing disparities among defendants with similar
records who have been found guilty of similar conduct; and

(7) the need to provide restitution to any victims of the offense.

This Section instructs courts to impose a sentence that is “sufficient, but not greater than
necessary.” If the Court sentences the Defendant to a sentence below the Guideline range, the
Defendant will still be serving time in prison for his actions; he will not be getting a simple slap
on the wrist. A significant prison term will serve as an adequate deterrent to the Defendant.
Sentencing the Defendant to a lower prison term than is recommended by the Guidelines would
fulfill the goal stated in 18 U.S.C. § 3553(a) to impose a sentence that is “sufficient, but not greater
than necessary.” The Defendant believes he can be adequately punished and sufficiently
rehabilitated by serving a sentence that is lower than the one recommended by the Sentencing
Guidelines.

Adam was born on August ll, 1986 to Stacey lrace, his mother, and Steve Raffaeli, his
father. His parents’ tumultuous divorce negatively affected him, and as a result, he lived with
various different relatives in different households through the years. Adam was diagnosed with
major depression in 2009, following a suicide attempt, for which he received treatment Despite

his limited time and resources, Adam accepted responsibility as the primary caretaker of his ailing

grandmother, per her attorney’s confident recommendation Through the years, employers have

CaSe: 1216-CI’-OO236-PAG DOC #Z 69 Filed: 10/05/18 8 Of 12. Page|D #Z 865

considered him a reliable and hardworking employee. A community of fiiends, family, and
coworkers have expressed unwavering support of Adam. Several of Adam’s supporters’ letters
and signatures are attached below (Exhibits A and B), each asserting evidence of Adam’s good

character.

Respectfully submitted,

§S§ William T. McGing’
WILLIAM T. McGINTY (0009285)

McGINTY, HILOW & SPELLACY
The Rockefeller Building, Suite 1300
614 West Superior Avenue

Cleveland, Ohio 44113-1306

Phone: (216) 344-9220

Fax: (216) 664-6999

COUNSEL FOR DEFENDANT
ADAM LIBBEY-TIPTON

CaSe: 1216-CI’-OO236-PAG DOC #Z 69 Filed: 10/05/18 9 Of 12. Page|D #Z 866

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Sentencing Memorandum Was forwarded to Brian
McDonough, Esq., Assistant United States Attorney, via the Court’s electronic filing system, on this 5th

day of October, 2018.

\S\ William T. McGin*q_-
WILLIAM T. McGINTY (0009285)

EXH|B|T CaS lil6-Cr-OO236-PAG DOC #Z 69 Filed: lO/O5/18 10 Of 12. Page|D #Z 867

  

Honorable Judge Gaughan,

We are the friends and family that love and support Adam Libbey-Tipton, and we are the
devastated community of individuals who write to you with heavy hearts about a verdict we feel
is inappropriate and not at all in line with the character that he has demonstrated time and time
again. We do not feel that the charges he has fought in this case are in the best interest of the
public, nor are we convinced that the judgement he faced was in the spirit of the very laws used

to prosecute him.

The many hats Adam has worn throughout his life speak of a steadfast and compassionate '
character that is entirely undeserving of the accusations leveled against him; that of supportive
son and grandson, fiercely protective older brother, loyal friend, and invaluable employee and

colleague.

As a son, he has provided a safe haven for his mother through a tumultuous divorce. We
can also attest to the deference he’s displayed for his grandparents He has given up most of his
time and often limited resources to care for his ailing grandmother over the last several years,
never expecting anything in return for the manifold personal sacrifices he made in the process.
The well-being and safety of his younger brothers and sisters are paramount to him, and it is no
surprise Adam has won their mutual, continued admiration in light of the unconditional love and
attentiveness he’s shown them. As a friend and even ex-boyfriend, his assiduous commitment to
taking care of the people in his life, both decades old and new, took the form of providing a
home to those in need, chauff`euring, maintaining cars at his own expense, helping With moves,
and being a dependable ally in times of distress. He has been an invaluable asset to multiple
family-run businesses, and quickly became the favorite of a group of musicians who dedicated
their free time to engaging people in the community with music and art. He is also backed by a
woman who intends to marry him and start a family of their own, and she too can further speak
to his character as a man who is neither salacious nor intent on violence.

_ We who write to you today are the collateral damage of what we feel to be a wrongful
conviction. We comprise the community he is alleged to be a danger to and a flight risk of, and
we are not persuaded by either assertion by the government A loving family is being torn apart,
fiancee and hiends'are~devastated and appalled at his incarceration, and a society sorely needing
someone of Adam’s integrity and skill sets is being inexcusably cheated. While we thank the jury
for their participation in the judicial process, we come together today to beg your honor to
reconsider their verdict We fully expect and encourage Adam to ardently pursue his appeal We
are motivated by truth and will support him in exercising his right to maintain his innocence in
the way the Constitution necessitates It is our wish, as well as his, that he not be precluded from
continuing to participate fully in the system of justice that makes this country so great.

Respectfully,

The family, friends, and individuals of the public who urge you to acknowledge the miscarriage
of justice that occured in this case and dismiss this Verdict on Adam’s behalf.
(Please see signatures on reverse page.)

  

fixtrlf>rlc/\d

s is warrior eve
\Q\§i:n\¢n\&, ol-l 44|§6

:@)/-//)?30~ 333
§§§N u;\§‘§§§;§ @a\”->O\s@\%

\\"\Q>§\\a<
\Bl@&, \-\ C‘?\§`QQCC,\ U-

S*:<\o~r\¢,\§ol\\e, Q\`\ L'\L\\BS"
Ll\\©~ eza.\a§§>

fra/5 %/.zé//

é£A+% F¢-vré,¢a§

@»-/§Q§§§ ala c

ltd¢,¢,,»r Q W

@A;§::> 32 ~ 3§<37
Ff/'E/?J

l"//q;)_ We§T'u/Odd F‘J .

W€~§Y‘W&, 0 #. L)¢//L/z/

/ZG:Y/`"le/:l: r\u\`i H»'fl§ O ('
mi?iaw§wr§§, 0+4~ ¢/¢//33
iit\e:\<l
1591-zwth
&M§Ol\x@ lung

Qt sat mae

” -F§Q/B,BDOC}?§: 69 Fi|eo|: 1a

O/O5/l8 11 Of 12. Pag€|D #Z 868
t ,\§t§;,§t§§§,§i~'»)»»§§/§§§§~~

%@/"""°(; .»/Gél/f-€m a/

§ dch %¢r/:'YS/') Dr"
/Z,f/M, @r/ ¢//!/Q j
9/¢§ 1979 §g//

/§:;a’§rr
f?§©§ UA/W ii §§#;\D

§LjL-W/§§zv/'//e/, 047&
915-579 r€g§'?
WW
f`\'\Col€, C’,o't"en&/
@<- ¢>A\(-H.»§'enal
ilOO Do~\/LW¢><>JJ(` AP+ %"l&
El\@r,_'we Ol~i bt\lO'S§
(54@) has -a<>¢a s

016§;7 //#n//rv¢c /rr-&-

M_¢b//l"‘ f "!"(/f/'
9//¢- 5`97~@‘132_
C[O-¢~ Fa&hl¢` /7)0¢,-/

375 I.Y€ze“c’ Eeo§)$-'¢`¢
wd.)e`
E/~»¢rc YEe/§<§¢¢e¢;< Pn.zA

i§qu _S‘A/oc\/ ED. geoot<f’/?B{(
e9¢-//o/ '-f'-//¢fz

§~>¢\8&»»~ cW\

\L¢\LQWWWMM

' § \ ¢-U@LZQI
111:°"*`?° W,! Cj»w@§
6 v<-W 93

M) 05 [/"6<963

EXH\B|T CaS : 1216-CI’-00236-PAG DOC #Z 69 Filed: 10/05/18 12 Of12. Page|D #Z 869

Z_B_,

To the Honorable Judge Patricia Guaghan,

| am writing to you in regards to Adam Libbey-Tipton. l am a personal friend of his, and have
known him for 17 years, since high school. l am personally shocked to hear that he Was found
guilty, and have my misgiving about the jury’s decision. lam writing in hopes that you may
show leniency towards him and consider his character in your sentencing.

While Adam is not without his faults, the Adam. l know is ovenNhelmingly supportive of his family.
He opened his home to his family when it was neither conveneint nor equitable for him. He
provided a room for his brother Sean and his girlfriend Nichole for years. While Adam never
shared details With me, l know that he made a priority of them having a place to live and food to
eat over their contribution to the househo|d.

\
Adam also housed his mother for a few months after her divorce. lt’s no secret to anyone who
knows him that Adam has had a less than ideal relationship With his mother over the years. l
found ita little surprising that he was so willing to accommodate her, given their past. From my
perspective as a personal friend, l saw a strength of character l hadn’t known to expect from him
as he endured the friction of a man in his late 205/early 303 living with his mother.

You may be aware that Adam was involved in the care of his aging grandmother. From What l
am aware of, his family had argued to the point of litigation about care of his grandmother’s
estate. Adam regularly spoke about his frustration at being the only person who cared for his
grandmother’s we|lbeing. l can personally attest to this because when his car was being
repaired l had assisted him in errands relating to the care of his grandmother; driving to the
grocery store on a few occasions, and driving him to her home when a caretaker was unable to
be present. l was able to see first hand that Adam respected and cared for his grandmother and

expected no reward or compensation.

For the years l have known Adam he`has had a strong personality and is not Without his faults,
but l believe at the core of his person he is a loyal friend and family member. l do not believe
Adam to be a violent person, nor to harbor nefarious intentions l am of the opinion that Adam is
no threat to society. l sincerely hope that Adam is shown leniency in his sentencing.

Tony Nunn
.,z L//aa_ warrcm f(/-
w€;T£a//@/ o ¢/, L/‘/ / ¢/5`

